Sanders, J.
(concurring) — I concur with the result reached by the majority (Johnson’s PRP should be granted and remanded to the Snohomish County Superior Court for resentencing); however, I fully agree with the point made in Justice Madsen’s dissent that the Court of Appeals has jurisdiction to transfer only redundant personal restraint petitions pursuant to RAP 16.4(d), not dismiss them on the merits. Jurisdiction to determine jurisdiction in this context means jurisdiction to determine whether "more than one petition for similar relief on behalf of the same petitioner . . . .” has been filed. RAP 16.4(d). If so, the Court of Appeals must transfer the petition to the Supreme Court which has exclusive jurisdiction to determine its merits. This is to say the Court of Appeals does not have jurisdiction to dismiss a repetitive PRP on the merits, but to determine only that it is repetitive and transfer it.